DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/26/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7, 196, and 198-200 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 0784127 to Haeussler et al. (“Haeussler”).
Regarding claim 1, Haeussler discloses an anchor (Fig. 3) for being embedded in concrete, comprising: a) a first metal plate 12 (steel plate, see claim 9) including a first opening (threaded opening), the first metal plate including a thickness between a first top surface and a first bottom surface; b) the first opening including a first wall 16 extending from the first metal plate, the first wall being integral and part of the first metal plate; c) the first opening within the thickness and the first wall being threaded to provide threaded engagement with a threaded member; and d) the first metal plate including the first wall is configured to be embedded and in contact with the concrete.  
Regarding claim 4, Haeussler discloses a threaded rod 52 threaded to the first opening. Haeussler discloses that the threaded rod can be of any diameter that corresponds to the different sized threaded openings.
Regarding claim 7, Haeussler discloses that the first wall 16 extends above the first top surface.
Regarding claim 196, Haeussler discloses that the first opening is tapered.  
Regarding claim 198, Haeussler discloses that a radius78 is provided where the first wall meets the first metal plate. 
Regarding claim 199, Haeussler discloses that the first wall 16 is non-circular in cross-section (cross-section taken vertically).  
Regarding claim 200, Haeussler discloses an anchor (Fig. 3) for being embedded in concrete, comprising: a) a metal plate 12 (steel, claim 9) including an opening for receiving a rod, the metal plate including a top surface and a bottom surface, the metal plate is configured to be embedded in concrete to support a load; b) the opening including a wall 16 extending from the metal plate, the wall being integral and part of the metal plate; and c) the metal plate including the wall is configured to be embedded and in contact with the concrete.  

Claim(s) 1, 3, 4, 7, 9, and 198-200 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2011/0041450 to Espinosa (“Espinosa”).
Regarding claim 1, Espinosa discloses an anchor (Figs. 37-41) for being embedded in concrete, comprising: a) a first metal plate 236, 246 including a first opening 241, 251, the first metal plate including a thickness between a first top surface and a first bottom surface; b) the first opening including a first wall 234, 244 extending from the first metal plate, the first wall being integral and part of the first metal plate; c) the first opening within the thickness and the first wall being threaded to provide threaded engagement with a threaded member; and d) the first metal plate including the first wall is configured to be embedded and in contact with the concrete. 
Regarding claim 3, Espinosa discloses that the first wall 234, 244 is tapered.
Regarding claim 4, Espinosa discloses a threaded rod 36 threaded to the first opening (see Fig. 6, anchor of Figs. 37-41 is an alternative embodiment of anchor 34 of Fig. 6).  
Regarding claim 7, Espinosa discloses that the first wall extends above the first top surface. 
Regarding claim 9, Espinosa discloses that a bottom portion of the threaded rod extends past the first bottom surface of the first metal plate. See Fig. 6.
Regarding claim 198, Espinosa discloses that a radius 238, 234 is provided where the first wall meets the first metal plate.  
Regarding claim 199, Espinosa discloses that the first wall is non-circular in cross-section (triangular as shown in Figs. 38 and 41).  
Regarding claim 200, Espinosa discloses an anchor (Figs. 37-41) for being embedded in concrete, comprising: a) a metal plate including an opening for receiving a rod, the metal plate including a top surface and a bottom surface, the metal plate is configured to be embedded in concrete to support a load; b) the opening including a wall 234, 244 extending from the metal plate, the wall being integral and part of the metal plate; and c) the metal plate including the wall is configured to be embedded and in contact with the concrete.  

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Haeussler in view of U.S. Patent No. 5,960,689 to Warren (“Warren”).
Regarding claim 24, Haeussler does not disclose that the threaded rod includes including an unthreaded middle portion. Warren discloses a threaded rod that includes an unthreaded middle portion elements (see Warren 36, 38 and 40). It would have been obvious to include the middle unthreaded portion enabling easier movement of the rod where the plate exist and the threads are not desired.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Espinosa
in view of Warren.
Regarding claim 24, Espinosa does not disclose that the threaded rod includes including an unthreaded middle portion. Warren discloses a threaded rod that includes an unthreaded middle portion elements (see Warren 36, 38 and 40). It would have been obvious to include the middle unthreaded portion enabling easier movement of the rod where the plate exist and the threads are not desired.

Allowable Subject Matter
Claims 17, 19-23, 27, 28, 30, and 201-204 are allowed.
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claims are allowable for the reason set forth on page 7 of the Final Rejection dated 12/27/2021 and the Non-Final Rejection dated 07/23/2021.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 17, 19-20, 33,40, and 200 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T CAJILIG whose telephone number is (571)272-8143. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T CAJILIG/Primary Examiner, Art Unit 3633